DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 11/23/22 have been received. Claims 1, 4, 8, 9, 25, and 32 have been amended.  Claims 26-31 and 33-34 have been cancelled.
Claim Objections
3.	The objection to claim 4 is withdrawn because the Applicant amended the claim.
4.	The objection to claim 8 is withdrawn because the Applicant amended the claim.
5.	Claim 32 is objected to because of the following informalities:  the structure for 2-alkoxy (or phenoxy)-2-oxo-1,3,2-dioxaphospholane (I) should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-24 is withdrawn because the Applicant amended the claims.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 22 recites the limitation "or solid-state electrolyte" in line 3.  It is not clear whether it is the same solid-state electrolyte or different solid-state electrolyte as recited in claim 1 from which it depends.  For the purpose of this Office Action, the limitation has been interpreted as  "or the solid-state electrolyte".
11.	Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites the limitation “2≤n≤10”. It is not clear what “n” is referencing.
12.	Claim 24 is rejected as depending from claim 23.
13.	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 recites a second structure with a subscript “m” but does not define a numerical range.  It is not clear what the range of “m” is. 
Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

15.	Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratt et al. (US 2014/0147752).
Regarding claim 25, Pratt discloses  an electrolyte ([0016], [0035]) composition comprising a lithium salt ([0035]) and an initiator dissolved or dispersed in a reactive liquid medium comprising a reactive monomer for a polyester of phosphoric acid ,wherein the polyester of phosphoric acid is represented by the following structure:    
    PNG
    media_image1.png
    93
    221
    media_image1.png
    Greyscale
   wherein (ii) x = 2, R is selected from Li, H, a methyl, ethyl, propyl, vinyl, allyl, acrylate, or CH2Cl, and R' or R" is independently selected from CH3, C2H5, n-C3H7, i-C3H7; n-C4H9, CC13CH2, C6H5, OH, -COOH, vinyl, allyl, or acrylate([0025]-[0028]).
16.	Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onomi (JP2001126726A) with citations from machine translation provided with this Office Action and original text.
Regarding claim 32, Onomi discloses an electrolyte composition (abstract) comprising a non-aqueous liquid solvent([0023]), a lithium salt([0023], [0044]), and a reactive monomer dissolved in the liquid solvent([0046][0047]), wherein the reactive monomer is selected from the group consisting of 2-alkoxy (or phenoxy)-2-oxo-1,3,2-dioxaphosphorinane (II), derivatives thereof, and combinations thereof (
    PNG
    media_image2.png
    110
    197
    media_image2.png
    Greyscale
):

    PNG
    media_image3.png
    128
    210
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claim(s) 1, 2, 3, 4, 16, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 2014/0147752).
Regarding claim 1, Pratt discloses a rechargeable lithium battery (100, Fig. 1, [0012], [0041]) comprising an anode(140, Fig. 1, [0041]), a cathode(110, Fig. 1, [0041]), and a quasi-solid or solid-state electrolyte in ionic communication with the anode and the cathode(first electrolyte 130, second electrolyte 150, Fig. 1, [0009]-[0011], [0041]), wherein the electrolyte comprises a polymer comprising chains of a polyester of phosphoric acid ([0016], [0025]-[0028]) and a lithium salt dissolved or dispersed in the polyester of phosphoric acid([0035]), represented by the following structure:

    PNG
    media_image1.png
    93
    221
    media_image1.png
    Greyscale

wherein (ii) x=2, R is selected from Li, H, a methyl, ethyl, propyl, vinyl, allyl, acrylate, or CH2Cl, and R′ or R″ is independently selected from CH3, C2H5, n-C3H7, i-C3H7; n-C4H9, CCl3CH2, C6H5, —OH, —COOH, vinyl, allyl, or acrylate, wherein m is an integer ([0025]-[0028]); and wherein the lithium salt occupies a weight fraction ([0035]) but does not explicitly disclose a weight fraction from 0.1% to 50% based on the total weight of the lithium salt and the polyester of phosphoric acid combined.
	It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Pratt, the lithium salt occupies a weight fraction from 0.1% to 50% based on the total weight of the lithium salt and the polyester of phosphoric acid combined, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 2, Pratt discloses all of the claim limitations as set forth above. Pratt further discloses the lithium salt is selected from lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium bisperfluoro-ethysulfonylimide (LiBETI),  or lithium trifluoromethanesulfonimide (LiTFSI) ([0035]).
Regarding claim 3, Pratt discloses all of the claim limitations as set forth above. Pratt discloses the electrolyte further comprises a non-aqueous liquid solvent ([0027]-[0028]) but does not explicitly disclose from 0.1% to 50% by weight of a non-aqueous solvent dispersed in the polyester of phosphoric acid by weight, based on the total weight of the lithium salt, the polyester of phosphoric acid, and the non-aqueous liquid solvent combined. 
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Pratt, from 0.1% to 50% by weight of a non-aqueous solvent dispersed in the polyester of phosphoric acid by weight, based on the total weight of the lithium salt, the polyester of phosphoric acid, and the non-aqueous liquid solvent combined, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 4, Pratt discloses all of the claim limitations as set forth above. Pratt further discloses  the liquid solvent is selected from toluene([0027]).
Regarding claim 16, Pratt discloses all of the claim limitations as set forth above. Pratt further discloses said polymer forms a  copolymer with a second polymer ([0009]) selected from poly(ethylene oxide)([0033]).
Regarding claim 19, Pratt discloses all of the claim limitations as set forth above. Pratt further discloses   a lithium-ion cell([0012]). 
Regarding claim 20, Pratt discloses all of the claim limitations as set forth above. Pratt further discloses  the cathode comprises a cathode active material selected from lithium nickel manganese cobalt oxide (LiNinMnmCo1-n-mO2, 0<n<1, 0<m<1, n+m<1), lithium nickel cobalt aluminum oxide (LiNicCodAl1-c-dO2, 0<c<1, 0<d<1, c+d<1), lithium manganate (LiMn2O4), lithium iron phosphate (LiFePO4), or lithium cobalt oxide (LiCoO2)([0036]).
Regarding claim 21, Pratt discloses all of the claim limitations as set forth above. Pratt further discloses  a lithium-ion cell wherein the anode comprises an anode active material selected from the group consisting of: (a) silicon (Si); (b) alloys of Si, Ge,  Sb, Bi, Zn,  Ti, Ni, or Co with other elements; (c) oxides, and carbides of Si; (e)  lithium aluminate; and (f) graphite particles ([0044]).
Regarding claim 22, Pratt discloses all of the claim limitations as set forth above. Pratt further discloses  further comprising a separator disposed between the anode and the cathode wherein the separator comprises the quasi-solid or solid-state electrolyte([0042]).
Regarding claim 23, Pratt discloses all of the claim limitations as set forth above.  Pratt further discloses the electrolyte comprises a polymer comprising chains of a polyester of phosphoric acid([0025]-[0028]) and a lithium salt dissolved or dispersed in the polyester of phosphoric acid([0035]), represented by the following structure:

    PNG
    media_image1.png
    93
    221
    media_image1.png
    Greyscale

wherein 2≤n≤10, R is selected from Li, H, a methyl, ethyl, propyl, vinyl, allyl, acrylate, phenol, alkyl, aryl, or CH2Cl, and R′ or R″ is independently selected from Li, CH3, C2H5, n-C3H7, i-C3H7; n-C4H9, CCl3CH2, C6H5, —OH, —COOH, —O—CH2CH2—R′″, an alkyl, or an aryl, where Re′″=—(CH2)yCH3 and 0≤y≤10([0025]-[0028]); and wherein the lithium salt occupies a weight fraction ([0035]) but does not explicit disclose  a weight fraction from 0.1% to 50% based on the total weight of the lithium salt and the polyester of phosphoric acid combined.
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Pratt, the lithium salt occupies a weight fraction from 0.1% to 50% based on the total weight of the lithium salt and the polyester of phosphoric acid combined, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
20.          Claim(s) 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pratt et al. (US 2014/0147752) as applied to claim 1 above, in view of Fukunaga et al. (US 2015/0325884).
Regarding claim 14, Pratt discloses all of the claim limitations as set forth above. Pratt does not explicitly disclose said electrolyte further comprises a flame-retardant additive selected from a halogenated flame retardant, phosphorus-based flame retardant, melamine flame retardant, metal hydroxide flame retardant, silicon-based flame retardant, phosphate flame retardant, biomolecular flame retardant, or a combination thereof.
Fukunaga teaches a method for producing a non-aqueous electrolyte secondary battery that can suppress deterioration in life characteristics of the battery even if an electrolyte solution containing a flame retardant is used([0007]).  Fukunaga teaches an embodiment that is a liquid electrolyte solution as an electrolyte, however the embodiment is applicable to other electrolytes such as a polymer electrolyte([0081]). Fukunaga teaches examples of the flame retardant contained in the non-aqueous electrolyte solution include a phosphazene compound or a phosphoric ester compound including triethyl phosphate, tripropyl phosphate, tributyl phosphate, triphenyl phosphate, tritolyl phosphate, and tris(trifluoroethyl)phosphate([0084]).  
It would have been obvious to one of ordinary skill in the art to include in the electrolyte of Pratt, a flame retardant additive selected from a phosphate flame retardant as taught by Fukunaga in order to suppress deterioration in life characteristics of the battery.
Regarding claim 15, modified Pratt discloses all of the claim limitations as set forth above. Modified Pratt further discloses said flame retardant additive is in a form of encapsulated particles comprising the additive encapsulated by a shell of a substantially lithium ion-impermeable and liquid electrolyte-impermeable coating material, wherein said shell is breakable when exposed to a temperature higher than a threshold temperature (Fukunaga [0091]).
21.          Claim(s)  17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 2014/0147752)  as applied to claim 1 above, in view of Liu et al. (CN110120549(A)) with citations from machine translation provided with previous Office Action.
Regarding claim 17, Pratt discloses all of the claim limitations as set forth above. Pratt does not explicitly disclose said polymer further comprises an inorganic solid electrolyte material in a fine powder form having a particle size from 2 nm to 30 μm, wherein said particles of inorganic solid electrolyte material are dispersed in said polymer or chemically bonded by said polymer.
Liu  teaches the lithium ion battery may be an all-solid-state lithium ion battery of conventional construction in the art, as long as it includes the polymer electrolyte membrane ([0081]).  Liu teaches the polymer electrolyte membrane contains a polymer matrix, a lithium salt and polymer fibers dispersed in the polymer matrix([0008]).  Liu teaches the polymer matrix contains a cross-linked structure provided by a cross-linking agent, a copolymer chain structure provided by a cross-linkable copolymer, and inorganic nanoparticles([0010]).  Liu teaches for nanoparticles, the particle size can be, for example, 10 nm to 2 µm ([0044]).  
It would have been obvious to one of ordinary skill in the art to provide in the polymer of  Pratt, an inorganic solid electrolyte material in a fine powder form having a particle size from 2 nm to 30 μm, wherein said particles of inorganic solid electrolyte material are dispersed in said polymer or chemically bonded by said polymer as taught by Liu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 18, modified Pratt discloses all of the claim limitations as set forth above. Modified Pratt further discloses  said particles of inorganic solid electrolyte material are selected from an oxide type(Liu [0044]).
22.          Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 2014/0147752)  as applied to claims 1 and 23 above, in view of Liu et al. (CN110120549(A)) with citations from machine translation provided with previous Office Action.
Regarding claim 24, Pratt discloses all of the claim limitations as set forth above. Pratt does not explicitly disclose further comprising polymeric fibers, ceramic fibers, glass fibers, or a combination thereof, which are dispersed in or bonded by the polymer.
Liu  teaches the lithium ion battery may be an all-solid-state lithium ion battery of conventional construction in the art, as long as it includes the polymer electrolyte membrane ([0081]).  Liu teaches the polymer electrolyte membrane contains a polymer matrix, a lithium salt and polymer fibers dispersed in the polymer matrix([0008]).  
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of  Pratt, further comprising polymeric fibers as taught by Liu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Allowable Subject Matter
23.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is  the sulfone or sulfide is selected from vinyl sulfone, allyl sulfone, alkyl vinyl sulfone, aryl vinyl sulfone, vinyl sulfide, a vinyl-containing variant of TrMS, MTrMS, TMS, EMS, MMES, EMES, EMEES, or a combination thereof:

    PNG
    media_image4.png
    385
    344
    media_image4.png
    Greyscale

	In the instant invention, the electrolyte composition comprises: (a) a first solution, comprising the reactive monomer or oligomer which is in a liquid state or is dissolved in a first non-aqueous liquid solvent; and (b) a second solution, comprising an initiator or crosslinking agent, a lithium salt, and a second non-aqueous liquid solvent; wherein the first solution and the second solution are stored separately before the first solution and the second solution are mixed to form an electrolyte([0046] US 2022/0238915).
	Pratt does not disclose, teach or render obvious the noted claim limitation.
24. 	Claim 6 is objected to as being dependent upon allowable claims, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
25.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is  the nitrile comprises a dinitrile or is selected from AND, GLN, SEN, or a combination thereof:

    PNG
    media_image5.png
    296
    467
    media_image5.png
    Greyscale
The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 23 above and apply herein. 
26.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is the phosphate is selected from allyl-type, vinyl-type, styrenic-type or (meth)acrylic-type monomers bearing a phosphonate moiety. The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 23 above and apply herein. 
27.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is the phosphate, phosphonate, phosphazene, or phosphite is selected from TMP, TEP, TFP, TDP, DPOF, DMMP, DMMEMP, tris(trimethylsilyl)phosphite (TTSPi), alkyl phosphate, triallyl phosphate (TAP), a combination thereof, wherein TMP, TEP, TDP, DPOF, DMMP, DMMEMP, and phosphazene have the following chemical formulae:

    PNG
    media_image6.png
    1514
    852
    media_image6.png
    Greyscale

wherein R=H, NH2, or C1-C6 alkyl.  The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 23 above and apply herein. 
28.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is the siloxane or silane is selected from alkylsiloxane (Si—O), alkyylsilane (Si—C), liquid oligomeric silaxane (—Si—O—Si—), or a combination thereof. The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 23 above and apply herein. 

29.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is  the polyester of phosphoric acid forms a crosslinked network with an amide group selected from N,N-dimethylacetamide, N,N-diethylacetamide, N,N-dimethylformamide, N,N-diethylformamide, or a combination thereof.
In the instant invention, the polymer in the electrolyte may comprise a network of crosslinked chains comprising a group selected from a hydroxyl group, an amino group, an imino group, an amide group, an acrylic amide group, an amine group, an acrylic group, an acrylic ester group, or a mercapto group in the polymer([0024]). 
Pratt does not disclose, teach or render obvious the noted claim limitation.
30.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the polyester of phosphoric acid is crosslinked by a crosslinking agent that comprises a compound having at least one reactive group selected from a hydroxyl group, an amino group, an imino group, an amide group, an acrylic amide group, an amine group, an acrylic group, an acrylic ester group, or a mercapto group in the molecule.
In the instant invention, the reactive liquid electrolyte composition may further comprise a curing agent (a crosslinking agent or co-polymerization species) selected from an amide group, such as N,N-dimethylacetamide N,N-diethylacetamide, N,N-dimethylformamide, N,N-diethylformamide, or a combination thereof([0099]).
Pratt does not disclose, teach or render obvious the noted claim limitation.
31.	Claim 13 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is  the polyester of phosphoric acid is crosslinked by a crosslinking agent selected from poly(diethanol) diacrylate, poly(ethyleneglycol)dimethacrylate, poly(diethanol) dimethylacrylate, poly(ethylene glycol) diacrylate, or a combination thereof.
In the instant invention, the crosslinking agent comprises a compound having at least one reactive group selected from a hydroxyl group, an amino group, an imino group, an amide group, an acrylic amide group, an amine group, an acrylic group, an acrylic ester group, or a mercapto group in the molecule([0099]).
Pratt does not disclose, teach or render obvious the noted claim limitation.
Response to Arguments
32.	Applicant’s arguments with respect to claim(s) 1-25 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724